Citation Nr: 1539143	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-20 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1999 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The Veteran testified at a May 2015 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for a sleep disorder, to include sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2007 rating decision denied the Veteran's claim for entitlement to service connection for insomnia.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial.

2.  Evidence associated with the Veteran's claims file after the denial in February 2007 is new evidence, as it did not exist at the time of the final disallowance in February 2007, and is also material evidence, as it relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision which denied entitlement to service connection for insomnia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received and the claim for entitlement to service connection for a sleep disorder, to include sleep apnea, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for entitlement to service connection for a sleep disorder is reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2015).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

Initially, the Board notes that while the AOJ did not address the Veteran's claim as one to reopen a previously denied claim and thus requiring new and material evidence, the Board is required to address this particular issue (e.g., the new and material claim) regardless of the AOJ's action.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (2001).  There is no prejudice to the Veteran in this instance, as the Veteran's claim is being reopened, as discussed below.

A February 2007 rating decision denied the Veteran's claim for entitlement to service connection for insomnia based on a finding that there was no evidence of a current disability.  The Veteran was notified of the February 2007 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran originally filed a claim in October 2006 for entitlement to service connection for "Insomnia chronic," which was denied in a February 2007 rating decision.  As will be discussed further below, the Veteran has essentially contended that he had sleep problems in-service that were diagnosed as insomnia, but that his in-service sleep problems were actually undiagnosed manifestations of his currently diagnosed sleep apnea.  The Court has held that when considering whether a claim presented is one to reopen a previously denied claim and thus requires new and material evidence or is a new claim, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  

The Veteran's claim for entitlement to service connection for insomnia was denied in a February 2007 rating decision because of a lack of a diagnosis of a current disability.  In the Veteran's April 2010 claim for entitlement to service connection for sleep apnea, he stated that "[m]y in-service treatment records will reflect that I sought care for sleep problems and was prescribed medication; however I was undiagnosed until recently."  Medical evidence of record confirmed a diagnosis of sleep apnea.  See, e.g., May 2011 VA Treatment Note (including an assessment of sleep apnea).  When the Veteran filed a claim in October 2006 for chronic insomnia, he was seeking entitlement to service connection for the symptoms of any sleep disorder he may have, not for a particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating, in the context of the scope of a claim involving mental conditions, "the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him").  The evidence presented in the course of his claim for entitlement to service connection for sleep apnea (as phrased by the AOJ) included a diagnosis of a sleep disorder, specifically sleep apnea, which was an element lacking in the Veteran's previously denied claim for entitlement to service connection for insomnia.  As such, the Board concludes that it is appropriate to consider the Veteran's April 2010 claim for entitlement to service connection for sleep apnea to be a claim to reopen his previously denied claim for entitlement to service connection for a sleep disorder (identified as insomnia by the AOJ).  The Board notes that, as the claim is being reopened as explained further below, there is no prejudice to the Veteran in addressing the Veteran's claim in this manner. 

Evidence associated with the Veteran's claims file after the denial in February 2007 includes, but is not necessarily limited to, various medical evidence containing a diagnosis of a sleep disorder, specifically sleep apnea.  See, e.g., May 2011 VA Treatment Note (including an assessment of sleep apnea).  This evidence is new, as it did not exist at the time of the final disallowance in February 2007.  It is material, as it relates to an unestablished fact necessary to substantiate the Veteran's claim, specifically a current disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for a sleep disorder, to include sleep apnea, is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

ORDER

New and material evidence having been received, the claim for entitlement to service connection for a sleep disorder, to include sleep apnea, is reopened.

REMAND

The Veteran seeks entitlement to service connection for a sleep disorder, to include sleep apnea.  Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence of record indicates that the Veteran has a current disability, specifically sleep apnea.  See, e.g., May 2011 VA Treatment Note (including an assessment of sleep apnea).  With respect to an in-service event, the Veteran has offered various lay statements that he had sleep problems in-service, which will be discussed further below.  Also, the Veteran's service treatment records (STRs) include an undated "Health Record -- Chronological Record of Medical Care" form that noted moderate difficulty sleeping at night.  An October 24, 2006 VA treatment note (dated 5 days after the Veteran's separation from service on October 19, 2006) included in the Veteran's problem list "sleep disorders."  In addition, the June 2012 Statement of the Case referenced that the Veteran's STRs included the Veteran reporting:

complaints of trouble falling asleep after being changed from working nights to working days in August 2006.  Examination was completely normal.  You were assessed with sleep disorder due to shift work, and advised on proper sleep and temporary use of Tylenol PM and keeping a strict sleep schedule[] and released without limitations.  

The February 2007 rating decision, addressing the Veteran's claim for entitlement to service connection for insomnia, included similar language.  The Board has reviewed the STRs of record and while it appears that the referenced August 2006 STR is not of record at this time, as it was previously referenced in multiple VA documents, the Board will accept that such document did exist and did document the Veteran's in-service complaints of sleep problems.  In any event, based on the other evidence of record, to include the Veteran's competent lay statements discussed further below, the Board concedes that the Veteran experienced sleeping problems in-service.  As the Veteran has a current diagnosis of sleep apnea and he experienced sleeping problems in-service, the crucial remaining issue is whether there is a nexus between the Veteran's current sleep apnea and his in-service sleeping problems.  

With respect to nexus, the Veteran has essentially contended that he had sleep problems in-service that were diagnosed as insomnia, but that his in-service sleep problems were actually undiagnosed manifestations of his currently diagnosed sleep apnea.  In the Veteran's April 2011 notice of disagreement, he stated that "[w]hile on active duty, I was diagnosed with Insomnia.  Shortly after service, I received a diagnosis of sleep apnea" and that his VA doctor "is of the opinion that Insomnia was a symptom of a condition that went undiagnosed while in service: sleep apnea."  On the Veteran's August 2012 Form 9, he stated that during service he "had problems with sleeping, insomnia" and that he "was always told that I had insomnia due to shift work."  The Veteran referenced that his sleep problems continued after service and that he "now attribute[s] those issues to sleep apnea."  The Veteran also stated that his "use of prescribed Temazepam for sleep issues did not alleviate the symptoms."  The Veteran further stated that "what I really had all along was sleep apnea."  At the May 2015 Board hearing, the Veteran testified that in-service he had "[p]roblems sleeping and staying asleep" and that he "was always tired."  See May 2015 Board Hearing Transcript, pages 3-4.  The Veteran testified that he received medical treatment in-service for his sleep problems, that he was given medication and that he was told his sleep problems were attributable to shift work.  See id.  The Veteran additionally testified that, with respect to the medication he was prescribed in-service for his sleep problems, he "wasn't getting any sleep before with pills," suggesting that the medication was ineffective.  See id. at page 8.

The Board notes that the Veteran has not been afforded a VA examination with respect to this claim.  Based on the current diagnosis of a sleep disorder, specifically sleep apnea, the reported and documented complaints of sleep problems in-service, and the Veteran's contention that his in-service sleep problems were undiagnosed manifestations of his currently diagnosed sleep apnea, remand is required for a VA examination and opinion.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Veteran stated at the July 2015 Board hearing that he receives all of his medical treatment from VA.  See May 2015 Board Hearing Transcript, page 6.  The most recent VA treatment records of record are from May 2011.  As such, while on remand, all outstanding VA treatment records dating from May 2011 must be obtained.  Also, the VA treatment records of record referenced the results of non-VA sleep studies being scanned into the VA medical record, but such results are not of record.  See December 2009 VA Treatment Note (referencing a sleep medicine diagnostic study report as being in VistA imaging), April 2010 VA Treatment Note (referencing a sleep medicine diagnostic study report as being in VistA imaging).  As such, while on remand, any records available in VistA, or other electronic VA medical records, that relate to non-VA sleep studies must be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to include records dating from May 2011.

2.  Associate with the Veteran's claims file any records available in VistA, or other electronic VA medical records, that relate to non-VA sleep studies.  See December 2009 VA Treatment Note (referencing a sleep medicine diagnostic study report as being in VistA imaging), April 2010 VA Treatment Note (referencing a sleep medicine diagnostic study report as being in VistA imaging).

3.  After completion of steps one and two, forward the Veteran's claims file to an appropriate medical provider to determine whether a nexus exists between the Veteran's service and his currently diagnosed sleep apnea. 

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the report must reflect that such a review was accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury, to include reported and documented complaints of sleep problems in-service.

The examiner is asked to address the Veteran's contention that, essentially, he had sleep problems in-service that were diagnosed as insomnia, but that his in-service sleep problems were actually undiagnosed manifestations of his currently diagnosed sleep apnea. 

While review of the entire claims folder is required, attention is invited to the Veteran's April 2010 claim for entitlement to service connection for sleep apnea, April 2011 notice of disagreement (NOD), August 2012 Form 9 and May 2015 Board hearing testimony.  Attention is also invited to the reported (in the previously cited Veteran statements) and documented complaints of sleep problems in-service.  See Undated Service Treatment Record "Health Record -- Chronological Record of Medical Care" Form (noting moderate difficulty sleeping at night), February 2007 Rating Decision and June 2012 Statement of the Case (referencing an August 2006 STR discussing in-service sleep problems; while it appears that the referenced August 2006 STR is not of record at this time, VA has accepted that such document did exist and did document the Veteran's in-service complaints of sleep problems).  Further attention is invited to the Veteran's statements that while in-service he was prescribed with medication for his sleep problems, but that this medication was ineffective and did not alleviate his problems.  See August 2012 Form 9 (stating that his "use of prescribed Temazepam for sleep issues did not alleviate the symptoms"), May 2015 Board Hearing Transcript (testifying that with respect to the medication he was prescribed in-service for his sleep problems, he "wasn't getting any sleep before with pills," suggesting that the medication was ineffective).  Finally, additional attention is invited to the Veteran's statement in the April 2011 NOD that his VA doctor "is of the opinion that insomnia was a symptom of a condition that went undiagnosed while in service: sleep apnea."  

The examiner must provide the underlying reasons for his or her conclusion. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


